Citation Nr: 0321454	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  02-18 180	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to a compensable evaluation for migraine 
headaches.

2.	Entitlement to a compensable evaluation for residuals of 
a separated left acromioclavicular joint.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1989 to April 
1990, September 1990 to May 1991 and from February 1998 to 
May 2000.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2001 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a personal hearing on Mach 18, 2003 
before the undersigned Veteran's Law Judge.  A copy of the 
transcript of that hearing has been associated with the 
record on appeal.


REMAND

The veteran was last provided a VA examination in December 
2000.  The veteran has testified that his shoulder disability 
and migraines have worsened since his examination.  The 
veteran was scheduled for a VA examination in April 2002, but 
the notice was apparently sent to the wrong address and the 
veteran did not appear for the examination.  At his hearing, 
the veteran noted that VA routinely sent his correspondence 
to his father-in-law in West Palm Beach and that his correct 
address was in Coconut Creek.  

A remand in this case is required to obtain additional VA 
treatment records, and to provide the veteran current VA 
examinations for his service-connected migraines and his 
service-connected left shoulder disability.  Accordingly, the 
Board finds that the case must be remanded to the RO for the 
following action:

1.	The RO should obtain the veteran's 
medical records from the VA Medical 
Center in Miami, Florida dated from 
July 2002 to the present.  The RO 
should request all notes, discharge 
summaries, consults, medications, 
procedures, and problem list.  In 
particular, the RO should request the 
results of any electrodiagnostic 
testing done at the VAMC Miami in early 
2003.  If the records are unavailable, 
the RO should seek specific written 
confirmation of that fact.

2.	Make arrangements with the appropriate 
VA medical facility for the veteran to 
be afforded an examination to determine 
the extent of his disability due to 
migraines.  The claims folder should be 
made available to the examiner for 
review before examination.  Any 
additional testing which the examiner 
deems appropriate should be done and 
the results discussed in the final 
report.  The examiner is requested to 
specifically comment on how often the 
veteran suffers from characteristic 
prostrating attacks.

3.	The veteran should be provided a VA 
examination to determine the extent of 
the veteran's left shoulder disability.  
The examiner should perform all 
necessary tests, including X-rays if 
indicated, and should review the claims 
folder before the examination.  The 
examiner is requested to perform range 
of motion testing, to determine if 
there is any loose movement, and to 
determine if there is malunion or 
nonunion of any of the left shoulder 
joints. Additionally, the examiner is 
requested to offer an opinion as to the 
functional limitation caused by pain in 
the veteran's left shoulder, including 
during flare-ups.   The examiner should 
describe any anatomical changes or 
functional loss, including the 
inability to perform normal working 
movements with normal strength, speed, 
coordination, and endurance.  The 
examiner should specify any functional 
loss due to pain or weakness and 
document all objective evidence of 
these symptoms.  The examiner is 
requested to provide an opinion as to 
the degree of functional loss likely to 
result from a flare-up of symptoms or 
on extended use and to not limit an 
evaluation to a point in time when the 
symptoms are quiescent.  A complete 
rationale for the opinions given should 
be provided.

4.	Thereafter, the RO should readjudicate 
this claim.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




